Title: To Thomas Jefferson from James Mease, 5 December 1803
From: Mease, James
To: Jefferson, Thomas


               
                  Sir
                     
                  Philadelphia Deceb. 5, 1803
               
               Permit me to draw your attention from the great concerns of the union, to view the inclosed plate of your plough, which I have had engraved for the 4th Vol of the Domestic Encya, now nearly printed. I deemed it necessary to have two views of the Mould board, taken, to give an idea of the thing to those who might not be able fully to Comprehend your truly plain and excellent demonstration of the progress of the work.—I have corrected two mistakes which are to be found in the impression of the Phil: trans: from which I copied, viz the omission of K. and the insertion of an e for an l.—
               
               I also inclose a view of the famous English plough,—called the Beverstone plough.— 
               If you could procure me any facts upon the subject of Tobacco, in the course of two weeks, I should be much indebted to you. Mr Leiper mentioned to me, that you once traced the line or district of the Country in which the first quality of that article grew;—but he could not recollect it. This fact alone would be important, and is connected with the plan of the work. I suppose the detail of the mode of Cultivating and Curing the plant, would be too tedious: however a few general observations not commonly known or attended to, would be proper, and highly acceptable.—
               I hope you will excuse the liberty I take in thus freely asking the use of your valuable pen.—
               Accept my Very Sincere respects.
               
                  James Mease
               
               
                  P.S. Your remarks on my errors or deficiencies in the additions to the Dom: Encya. will always be thankfully Received.—
               
            